Case 1:21-cv-00791-MN Document 9-3 Filed 06/29/21 Page 1 of 4 PageID #: 80




                           EXHIBIT 3
 Case 1:21-cv-00791-MN Document 9-3 Filed 06/29/21 Page 2 of 4 PageID #: 81


From:           patrick P P1mlessis
To:             ddebo,in@gawthroomm
Cc:             WHIPlitigation(litigation@whipqroupcom): stamatios stamoulis
Subject:        WHI P File 07608-LOOOl A - Nitetek Licensing LLC v. KROHNE, In c. - POD
Date:           Tuesday, June 29, 202112:17:00PM
Attachments:    Stipulation for Extension of Time.docx


Dear Mr. deBruin,


We write further to our June 25 and June 28 correspondence. Please let us know by 4PM EST today
if your client agrees to the attached stipu lation fo r extension of time .
  Case 1:21-cv-00791-MN Document 9-3 Filed 06/29/21 Page 3 of 4 PageID #: 82



                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE


 Nitetek Licensing LLC,

                      Plaintiff,
                                                    Case No. l :21-cv-00791 (MN)
                 V.

 KROHNE, Inc.,

                      Defendant.



                 STIPULATION FOR EXTENSION OF TIME AND ORDER

       Defendant KROHNE, Inc. ("Defendant") and PlaintiffNitetek LicensingLLC

("Plaintiff ') (collectively, the "Prut ies") , by and through their undersigned counsel, hereby

stipulate and agree, subject to the Comt's approval, that Defendant's time to answer, move or

othe1wise plead in response to Plaintiff s Complaint (Dkt. 1) shall be extended by thirty (30)

days to July 30, 2021.

June    , 2021                                         Respectfully submitted,




  David deBmin (No. 4846) GAWTHROP                     Stamatios Stamoulis
  GREENWOOD, PC 3711 Kennett Pike, Suite               Stamoulis & Weinblatt LLC
  100 Wilmington, DE 19807 302-777-5353                800 N. West Street, Third Floor
  ddebmin@gawthrop.com                                 Wilmington, DE 19801
                                                       Tel: 302-999-1540
  Counsel for Plaintiff                                Email: stamoulis@swdelaw.com
  Nitetek Licensing LLC
                                                       Patrick D. Duplessis
                                                       (pro hac vice fo1thcoming)
                                                       WHITMYER IP GROUP LLC
                                                       600 Summer Street
                                                       Stamford, CT 06901
                                                       Tel: 203-703-0800
                                                       Fax: 203-703-0801
 Case 1:21-cv-00791-MN Document 9-3 Filed 06/29/21 Page 4 of 4 PageID #: 83



                                         Email: litigation@whipgroup.com
                                                pduplessis@whipgroup.com

                                         Attorneys for Defendant KROHNE, Inc.




SO ORDERED, this     day of                 2
                                            .
                                            1




                                   UNITEDSTATES DISTRICT COURT JUDGE




                                     2
